Case 19-73695-FJS       Doc 2    Filed 10/04/19 Entered 10/04/19 16:06:03              Desc Main
                                 Document      Page 1 of 1




                                               Certificate Number: 18132-VAE-CC-033388348


                                                              18132-VAE-CC-033388348




                    CERTIFICATE OF COUNSELING

I CERTIFY that on September 10, 2019, at 1:38 o'clock PM MST, IAN WEST
received from $$$$$Simple Class, Inc., an agency approved pursuant to 11
U.S.C. 111 to provide credit counseling in the Eastern District of Virginia, an
individual [or group] briefing that complied with the provisions of 11 U.S.C.
109(h) and 111.
A debt repayment plan was not prepared. If a debt repayment plan was prepared, a
copy of the debt repayment plan is attached to this certificate.
This counseling session was conducted by internet.




Date:   September 10, 2019                     By:      /s/Laura Hauptman


                                               Name: Laura Hauptman


                                               Title:   Credit Counselor




* Individuals who wish to file a bankruptcy case under title 11 of the United States Bankruptcy
Code are required to file with the United States Bankruptcy Court a completed certificate of
counseling from the nonprofit budget and credit counseling agency that provided the individual
the counseling services and a copy of the debt repayment plan, if any, developed through the
credit counseling agency. See 11 U.S.C. 109(h) and 521(b).
